EXHIBIT 23.3 CONSENT OF KPMG LLP KPMG LLP Chartered Accountants 2700 205 – 5th Avenue SW Calgary, ABT2P 4B9 Telephone(403) 691-8000 Fax(403) 691-8008 Internetwww.kpmg.ca Consent of Independent Registered Public Accounting Firm The Board of Directors Patch International Inc. We consent to the use of our audit report dated September 21, 2007 on the consolidated balance sheet of Patch International Inc. as at May 31, 2007, and the consolidated statements of operations, stockholders’ equity (deficit) and cash flows for the year ended May 31, 2007 included herein and to the reference to our firm under the heading “Experts” in this Registration Statement on Form SB-2/A. /s/ KPMG LLP Chartered Accountants Calgary, Canada November 5, 2007
